Per G-uriam.

Procedendo is a high prerogative writ of an extraordinary nature. It is an order from a court of superior jurisdiction to proceed to judgment and does not lie to control or interfere with ordinary court procedure. Procedendo does not lie where, as here, there is no clear legal right to such relief.
Moreover, even if relators’ complaint is considered to be in mandamus, that remedy is not available where there is an adequate remedy in the ordinary course of the law. Here, relators have an adequate remedy by appeal.
The judgment of the Court of Appeals denying the writ sought is affirmed.

Judgment affirmed.

O’Neill, C. J., Schneider, Herbert, Corrigan, Stern, Leach and Brown, JJ., concur.